Citation Nr: 0614246	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for traumatic 
osteoarthritis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The service department has reported that the veteran had 
active service with the U.S. Armed Forces in the Far East 
from January to August 1942 and from May 1943 to April 1946.  
He was reported to have been a Prisoner of War (POW) of the 
Japanese from May 1942 to August 1942.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran does not suffer from traumatic arthritis of the 
left foot which can be related to his period of service.


CONCLUSION OF LAW

Traumatic osteoarthritis of the left foot was not incurred in 
or aggravated by service, nor may this condition, or any 
arthritis of the left foot, be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
19 Vet. App. 103, rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In January and July 2003 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the August 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

If a veteran is a former prisoner of war, post-traumatic 
osteoarthritis shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A review of the record indicates that the veteran was a 
prisoner of war from May 23 to August 26, 1942; thus, the 
provisions of 38 C.F.R. § 3.309(c) noted above are for 
application.

The veteran's service medical records included the report of 
his April 1946 separation examination.  This made no mention 
of any wounds or injuries to the left foot, and did not note 
the presence of any arthritis.

The veteran submitted a July 1990 X-ray report, which 
indicated narrowing of the entire tale-calcaneous.  The 
metatarsophalangeal joint had concomitant calcification of 
the corresponding structures.  Traumatic osteoarthritis was 
diagnosed.

The veteran was then afforded a VA POW Protocol examination 
in August 1998.  He had degenerative arthritis of the hands, 
ankles, knees, and back.  There was no indication of 
traumatic arthritis in any of the joints examined.

Another VA examination of the veteran was performed in April 
2003.  He complained of pain in the left foot.  There was a 
well-healed 1 by 2 cm scar over the left dorsal aspect of the 
left foot.  Range of motion of the ankle was from 10 to 20 
degrees.  An X-ray showed osteoporosis and minimal 
degenerative changes in both feet.  He also had osteoporosis 
and degenerative arthritis in the hands, knees, and ankles.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for traumatic 
osteoarthritis is not warranted.  While the Board has 
considered the July 1990 private report that diagnosed this 
condition, it is found that the two VA examinations, 
including the POW Protocol examination, did not find any 
evidence of traumatic osteoarthritis.  To the contrary, both 
of these examinations found degenerative joint disease in 
multiple joints, to include the left foot.  Therefore, since 
the existence of traumatic osteoarthritis has not been 
confirmed, service connection pursuant to the provisions of 
38 C.F.R. § 3.309(c) cannot be awarded.

In addition, there is no indication in the objective evidence 
of record that degenerative joint disease of the left foot 
was present either in service or to a compensable degree 
within one year of his separation from service.  The 
separation examination from April 1946 did not refer to this 
disorder and the evidence of record indicates that it was not 
diagnosed until the late 1990's, some 50 years after his 
discharge from service.  Therefore, entitlement to service 
connection for degenerative arthritis on either a direct or 
presumptive basis under 38 C.F.R. § 3.309(a) has not been 
established.

In conclusion, therefore, it is found that the preponderance 
of the evidence is against the veteran's claim for service 
connection for traumatic osteoarthritis of the left foot.


ORDER

Entitlement to service connection for traumatic 
osteoarthritis of the left foot is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


